Citation Nr: 0106365	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  94-26 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased evaluation for chronic 
lumbosacral strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran and J.O.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from February 1987 to August 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 decision by the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This appeal was previously before the Board and was 
remanded in September 1997 and March 2000.

An August 2000 rating decision increased the rating for the 
veteran's low back disability from 10 percent to 20 percent, 
effective May 30, 2000.  There has been no clearly expressed 
intent to limit the appeal on this issue to entitlement to a 
specified disability rating, and the increased rating for the 
low back disability remains in appellate status.   AB v. 
Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  Prior to May 30, 2000, the veteran's service-connected 
low back disability was manifested by characteristic pain on 
motion, but with no neurological deficit; additional 
functional loss due to pain resulted in no more than slight 
limitation of motion of the lumbar spine.

2.  From May 30, 2000, the veteran's service-connected low 
back disability has resulted in additional functional loss 
due to pain which results in no more than moderate limitation 
of motion of the lumbar spine.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to disability 
rating in excess of 10 percent for chronic lumbosacral strain 
prior to May 30, 2000, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 
(2000).

2.  The schedular criteria for entitlement to a disability 
rating in excess of 20 percent for chronic lumbosacral strain 
from May 30, 2000, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).

In the instant case, additional development of the evidence 
has been accomplished pursuant to two Board remands.  It 
further appears that all relevant evidence identified by the 
veteran has been obtained and considered.  Additionally, the 
veteran had been afforded VA examinations in 1994, 1996, 1998 
and 2000, and outpatient treatment records including private 
medical records have been associated with the claims file.  
The record also shows that the veteran has been adequately 
informed of the evidence necessary in connection with his 
claim.  Under the circumstances, the Board finds that the 
record as it stands allows for equitable appellate review and 
that there has been substantial compliance with the 
provisions of the Veterans Claims Assistance Act of 2000.  No 
useful purpose would be served in this case by delaying 
appellate review for additional development.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

At this point, the Board again notes that the disability 
rating for the veteran's low back disability was increased 
during the course of the appeal.  The 10 percent rating was 
effective from August 28, 1990, and the veteran's claim for 
an increased rating was received in July 1993.  The increase 
from 10 percent to 20 percent was effective from May 30, 
2000.  Therefore, the Board must consider whether a rating in 
excess of 10 percent was warranted prior to May 30, 2000, and 
whether a rating in excess of 20 percent is warranted after 
that date.

The veteran's low back disability has been rated under the 
provisions of Diagnostic Codes 5292 and 5295.  Under 
Diagnostic Code 5292, slight limitation of motion of the 
lumbar spine warrants a 10 percent rating, moderate 
limitation of the lumbar spine warrants a 20 percent 
evaluation, and severe limitation of motion of the lumbar 
spine warrants a 40 percent evaluation.

Under Diagnostic Code 5295, for lumbosacral strain, 
characteristic pain on motion warrants a 10 percent rating, 
and a 20 percent rating is for application when there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion unilateral, in standing position.  A 40 percent 
rating is for application when severe; with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral spine motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

The Board also notes that a 10 percent rating is warranted 
for mile intervertebral disc syndrome under Code 5293.  A 20 
percent rating is for application for moderate, recurring 
attacks, and a 40 percent is warranted for severe, recurring 
attacks with intermittent relief. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Upon reviewing the evidence of record pertinent to the period 
of time prior to May 30, 2000, the Board notes that some 
records refer to full range of motion while others show some 
limitation of motion.  Examination in August 1994 showed the 
veteran able to bend forward to touch his ankles, although 
discomfort was reported at the extremes of motion.  VA 
examination in November 1996 showed normal range of motion.  
On examination in February 1998, pain was reported, but range 
of motion was noted to be normal with 90 degrees of flexion, 
20 degrees lateral bending, 10 degrees extension and 30 
degrees rotation. The examiner commented that weakened 
movement and excess fatigability during acute flare-ups were 
present.  In a December 1999 letter, the veteran's private 
physician stated that the veteran's complaints centered on 
constant back pain that worsened upon repetitive movement.  
It was noted that the veteran had denied radiation and 
numbness but did have decreased range of motion secondary to 
pain; there was tenderness in the sacroiliac region.  The 
examiner who conducted a December 1999 VA examination 
reported no radiation, numbness or weakness, but did note a 
decrease in range of motion secondary to pain.  

After reviewing the evidence prior to May 30, 2000, the Board 
believes that the preponderance of that evidence is against 
entitlement to a rating in excess of 10 percent.  While some 
limitation of motion was noted with certain movements, such 
limitation appears to have been no more than slight, even 
when additional functional loss due to pain, fatigue, 
weakness and incoordination is considered.  While some 
limitation of extension was shown, flexion appeared to be 
only minimally limited.  The 10 percent rating assigned by 
the RO for the period prior to May 30, 2000, contemplates 
such slight limitation of motion under Code 5292.  Further, 
while some limitation of lateral spine motion was evident, 
there was no evidence of muscle spasm on extreme forward 
bending.  The Board therefore does not find that a rating in 
excess of 10 percent was warranted under Code 5295.  The 10 
percent rating under that Code contemplates the 
characteristic pain on motion demonstrated prior to May 30, 
2000.

At the May 30, 2000, VA examination, it was noted that the 
veteran walked without a limp but held himself very rigidly.  
The veteran denied any parenthesis.  Range of motion was 
reported as follows:  flexion, 0-60 degrees when pain begins; 
extension, 0-20 degrees when pain begins; lateral flexion, 0-
25 degrees when pain begins; and rotation, 0-30 degrees when 
pain begins.  Musculature of the back was reported to be in 
poor repair and out of shape; there were no postural 
abnormalities or deformities.  It was noted that a great deal 
of the veteran's symptoms were subjective.  There were no 
neurological abnormalities noted.  The examiner stated that 
it was difficult to determine whether the range of motion or 
spinal function was additionally limited by pain because the 
patient was "having a good day," but still had restricted 
range of motion with pain at onset with limits as mentioned 
earlier.  X-rays revealed mild osteophyte formations and an 
impression of mild narrowing of the lumbosacral junction.  A 
CAT scan of the lumbar spine showed mild posterior 
displacement of the traversing S1 nerve root on the left at 
L5-S1, with mild, diffuse bulge at L4-L5 and L5-S1.  The 
assessment was chronic low back strain.  The examiner 
commented that the veteran's symptoms appeared out of 
proportion to the physical findings.

The Board finds that, from May 30, 2000, the veteran has not 
met the criteria for a 40 percent rating under Diagnostic 
Code 5292, as there is no medical evidence of more than 
moderate limitation of motion of the lumbar spine even when 
additional function loss due to pain is considered.  The May 
2000 VA examination indicated that pain began at 60 degrees 
of flexion, 20 degrees of extension, 25 degree of lateral 
flexion and 30 degrees of rotation.  In comparison to the 
findings of prior examiners who reported essentially normal 
range of motion, the Board finds that the additional 
functional loss due to pain results in no more than moderate 
limitation of motion under Code 5292.  Moreover, while some 
narrowing at the lumbosacral junction was noted on x-ray 
study, there is no evidence of abnormal mobility on forced 
motion to warrant a rating in excess of 20 percent under Code 
5293.  Likewise, while a CAT scan showed some abnormalities, 
no neurological findings were reported on clinical 
examination.  Therefore, there is no basis for a finding of 
more than moderate impairment under Code 5293.  In other 
words, the Board finds that the preponderance of the evidence 
is against entitlement to a rating in excess of 20 percent 
under any applicable diagnostic criteria.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant favorable determinations.

Further, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that, in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's low back 
disability, alone, has resulted in frequent hospitalizations.  
Moreover, while the veteran has reported some loss of work 
days due to his back disorder, the Board declines to find 
that marked interference in his employment is shown by the 
overall evidence. The Board is therefore not required to 
refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals


 

